       Case 2:19-cv-00636-JAM-DB Document 72 Filed 12/17/20 Page 1 of 5


 1

 2

 3

 4

 5

 6

 7

 8

 9

10                         UNITED STATES DISTRICT COURT
11                       EASTERN DISTRICT OF CALIFORNIA
12

13   UNITED STATES OF AMERICA,        )      Case No. 2:19-CV-00247 JAM-DB
                                      )
14                     Plaintiff,     )
                                      )
15        v.                          )
                                      )
16   REAL PROPERTY LOCATED AT 725     )
     MAIN STREET, MARTINEZ,           )      RELATED CASE ORDER
17   CALIFORNIA, CONTRA COSTA COUNTY, )
     APN: 373-192-007-4, INCLUDING    )
18   ALL APPURTENANCES AND            )
     IMPROVEMENTS THERETO, ET AL.,    )
19                                    )
                       Defendants.    )
20                                    )
                                      )
21   SOLARMORE MANAGEMENT SERVICES,   )      Case No. 2:20-cv-02446 TLN-JDP
     INC., a California corporation; )
22   CARL AND BARBARA JANSEN, a       )
     married couple,                  )
23                                    )
                      Plaintiffs,     )
24                                    )
          v.                          )
25                                    )
     NIXON PEABODY, LLP, a New York   )
26   limited liability partnership;   )
     FORREST DAVID MILDER, a married )
27   individual,                      )
                                      )
28                    Defendants.     )
                                      )

                                         1
       Case 2:19-cv-00636-JAM-DB Document 72 Filed 12/17/20 Page 2 of 5


 1   UNITED STATES OF AMERICA,        )      Case No.: 2:20-CR-00003 KJM
                                      )
 2                     Plaintiff,     )
                                      )
 3        v.                          )
                                      )
 4   RYAN GUIDRY,                     )
                                      )
 5                     Defendant.     )
     SECURITIES AND EXCHANGE          )      Case No. 2:19-CV-02140 JAM-DB
 6   COMMISSION,                      )
                                      )
 7                     Plaintiff,     )
                                      )
 8        v.                          )
                                      )
 9   JOSEPH BAYLISS and RONALD ROACH, )
                                      )
10                      Defendants.   )
                                      )
11   SECURITIES AND EXCHANGE          )      Case No. 2:19-CV-02531 JAM-DB
     COMMISSION,                      )
12                                    )
                       Plaintiff,     )
13                                    )
          v.                          )
14                                    )
     ROBERT A. KARMANN,               )
15                                    )
                         Defendant.   )
16   UNITED STATES OF AMERICA,        )      Case No. 2:19-CV-00485 JAM-DB
                                      )
17                     Plaintiff,     )
                                      )
18        v.                          )
                                      )
19   APPROXIMATELY $6,567,897.50      )
     SEIZED FROM CTBC BANK, ACCOUNT   )
20   NUMBER 3800191916, ET AL.,       )
                                      )
21                        Defendants. )
     UNITED STATES OF AMERICA,        )      Case No. 2:19-CV-00636 JAM-DB
22                                    )
                       Plaintiff,     )
23                                    )
          v.                          )
24                                    )
     5383 STONEHURST DRIVE, MARTINEZ, )
25   CALIFORNIA, CONTRA COSTA COUNTY, )
     APN: 367-230-018-7, INCLUDING    )
26   ALL APPURTENANCES AND            )
     IMPROVEMENTS THERETO, ET AL.,    )
27                                    )
                       Defendants.    )
28                                    )
                                      )
                                         2
       Case 2:19-cv-00636-JAM-DB Document 72 Filed 12/17/20 Page 3 of 5


 1   UNITED STATES OF AMERICA,        )      Case No.: 2:19-CR-00182 JAM
                                      )
 2                     Plaintiff,     )
                                      )
 3        v.                          )
                                      )
 4   RONALD J. ROACH and JOSEPH W.    )
     BAYLISS,                         )
 5                                    )
                        Defendants.   )
 6   UNITED STATES OF AMERICA,        )      Case No.: 2:19-CR-00222 JAM
                                      )
 7                     Plaintiff,     )
                                      )
 8        v.                          )
                                      )
 9   ROBERT A. KARMANN,               )
                                      )
10                       Defendant.   )
     SOLARMORE MANAGEMENT SERVCIES,   )      Case No. 2:19-cv-02544 JAM-DB
11   INC., a California corporation, )
                                      )
12                     Plaintiff,     )
                                      )
13        v.                          )
                                      )
14   Bankruptcy Estate of DC SOLAR    )
     SOLUTIONS, INC., dba DC SOLAR    )
15   SOLUTIONS MFG, INC. dba DC SOLAR )
     SOLUTIONS MANUFACTURING, INC., a )
16   California corporation; et al., )
                                      )
17                     Defendants.    )
                                      )
18   SECURITIES AND EXCHANGE          )      Case No. 2:20-cv-00180 JAM-AC
     COMMISSION,                      )
19                                    )
                       Plaintiff,     )
20                                    )
          v.                          )
21                                    )
     JEFFREY P. CARPOFF and PAULETTE )
22   CARPOFF,                         )
                                      )
23                    Defendants.     )
                                      )
24   UNITED STATES OF AMERICA,        )      Case No. 2:20-cr-00016 JAM
                                      )
25                     Plaintiff,     )
                                      )
26        v.                          )
                                      )
27   ALAN HANSEN,                     )
                                      )
28                    Defendant.      )
                                      )
                                         3
       Case 2:19-cv-00636-JAM-DB Document 72 Filed 12/17/20 Page 4 of 5


 1   UNITED STATES OF AMERICA,            )   Case No. 2:20-cr-00017 JAM
                                          )
 2                       Plaintiff,       )
                                          )
 3        v.                              )
                                          )
 4   JEFFREY CARPOFF,                     )
                                          )
 5                    Defendant.          )
     UNITED STATES OF AMERICA,            )   Case No. 2:20-cr-00018 JAM
 6                                        )
                         Plaintiff,       )
 7                                        )
          v.                              )
 8                                        )
     PAULETTE CARPOFF,                    )
 9                                        )
                        Defendant.        )
10                                        )
11        Examination of the above-entitled actions reveals that these

12   actions are related within the meaning of Local Rule 123 (E.D. Cal.

13   2005).    Accordingly, the assignment of the matters to the same

14   judge and magistrate judge is likely to affect a substantial

15   savings of judicial effort and is also likely to be convenient for

16   the parties.

17        The parties should be aware that relating the cases under

18   Local Rule 123 merely has the result that these actions are

19   assigned to the same judge and magistrate judge; no consolidation

20   of the actions is effected.      Under the regular practice of this

21   court, related cases are generally assigned to the judge and

22   magistrate judge to whom the first filed action was assigned.

23        IT IS THEREFORE ORDERED that the actions denominated

24   2:20-cv-02446 TLN-JDP be reassigned to Judge John A. Mendez and

25   Magistrate Judge Deborah Barnes for all further proceedings, and

26   any dates currently set in this reassigned case only are hereby

27   VACATED.   Henceforth, the caption on documents filed in the

28   reassigned cases shall be shown as 2:20-cv-02446 JAM-DB.


                                         4
       Case 2:19-cv-00636-JAM-DB Document 72 Filed 12/17/20 Page 5 of 5


 1        IT IS FURTHER ORDERED that the Clerk of the Court make

 2   appropriate adjustment in the assignment of civil cases to

 3   compensate for this reassignment.

 4        IT IS SO ORDERED.

 5
     DATED: December 16, 2020            /s/ John A. Mendez
 6
                                         THE HONORABLE JOHN A. MENDEZ
 7                                       UNITED STATES DISTRICT COURT JUDGE

 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28


                                         5
